Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 1 of 36            FILED
                                                                  2019 Mar-07 PM 03:39
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




 EXHIBIT 1
      Article published on June 22, 2017
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 2 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 3 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 4 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 5 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 6 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 7 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 8 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 9 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 10 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 11 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 12 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 13 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 14 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 15 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 16 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 17 of 36
Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 18 of 36
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 1 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 19 of 36


                                                                                                                   Search


                                                                                                                 Corey Brickley for BuzzFeed News




                When an Alabama college student told the police she was sexually assaulted, she did
                everything she thought she was supposed to do. She ended up killing herself.
                Posted on June 22, 2017, at 6:40 a.m.




                          Senior National Reporter

                          Reporting From
                          Tuscaloosa, Alabama




                TUSCALOOSA, Alabama — Megan Rondini’s friends and family remember her as having an
                ironclad sense of right and wrong. Her childhood nickname was “Rules Rondini” because she
                was such a principled board game player. As an honors student at the University of Alabama in
                Tuscaloosa, Megan offered rides to drunk girls walking alone at night, even after one threw up
                in her backseat.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 2 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 20 of 36


                No one was there to help Megan when she found herself in that very situation one night in July
                2015, except for a well-to-do businessman Megan knew only as “Sweet T.” The 34-year-old
                later told authorities he offered 20-year-old Megan a ride home because he and a friend saw
                her leaving downtown Tuscaloosa alone. Megan couldn’t remember how she ended up in Sweet
                T’s white Mercedes on the way to his ornate mansion, decorated with his choicest hunting
                conquests, from massive-tusked elephant and wide-mouthed hippo heads to taxidermied lions
                and leopards. But, Megan later told police, she was sober enough by the time he pointed her
                toward his bedroom to know she didn’t want to have sex with him — and, she said, Sweet T
                should’ve known it, too.

                There’s no official guide to reporting rape. It’s the most underreported crime, according to the
                National Crime Victimization Survey, which means many victims don’t tell anyone at all. But
                women are generally expected to do two things if they believe they’ve been sexually assaulted:
                Go to the emergency room and call the police. “Was it consensual?” Megan's friend asked her
                when she picked her up that night, the friend told investigators. “Like, did you want to?” No,
                Megan told her. She didn’t.




                Megan Rondini in August 2014.
                Courtesy the Rondini Family



                That’s why they went to the hospital for a forensic exam, even though it was the middle of the
                night and Megan had just run away from Sweet T’s mansion by climbing out of his second-
                story window. Afterward, instead of going to sleep, she met with law enforcement for an
                interview. Megan never imagined that she would soon be cast as a criminal, or that
                investigators would view Sweet T — really T.J. Bunn Jr., son of an influential Tuscaloosa family
                — as the true victim. But that’s exactly what happened.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 3 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 21 of 36


                Bunn insisted he and Megan had consensual sex. In a statement provided by his lawyer, Bunn
                reiterated that he was never charged with a crime and said it would be “improper to say
                anything further about a young woman, who was clearly troubled, that could cause pain for a
                family dealing with grief.” Under Alabama’s archaic rape law, victims must prove they
                “earnestly” resisted their attackers, and the investigator who interviewed Megan quickly
                decided she hadn’t fought back against Bunn — she hadn’t “kicked him or hit him," he
                explained. His investigation would conclude that no rape occurred. But he didn’t stop there.
                Instead, he started building a case against Megan, questioning her for multiple crimes she
                wasn’t even aware she had committed.



                “When all is said and                   Later, when Megan tried to file a civil suit, she learned

                done, I wonder what I                   the only way to escape possible prosecution for those

                could’ve accomplished
                                                        crimes was to drop her case. When she went to the

                if one man didn’t
                                                        University of Alabama for counseling, a staff therapist


                completely rip
                                                        told Megan she knew the Bunn family and therefore
                                                        couldn’t help her. Ultimately, Megan and her family
                everything away from                    decided it was no longer safe for her to stay in
                me.”                                    Tuscaloosa. She withdrew from the university before
                                                        the end of fall semester.

                Megan’s case was complex. Then again, most sexual assault allegations are. There are rarely
                witnesses, and trauma survivors often have fragmented and incomplete memories, which can
                cause law enforcement without specialized training to be skeptical of their accounts —
                especially when alcohol is involved. Most rape cases don’t make it to trial, both nationwide and
                in Tuscaloosa, according to data provided by law enforcement.

                “She did everything that she could to protect herself and to get help,” said Megan’s father, Mike
                Rondini. “She should have gotten that help, and she didn’t. That is a failure on everybody’s
                part."

                Megan left Tuscaloosa newly diagnosed with post-traumatic stress disorder. In the months that
                followed, her depression grew worse, along with her sense of betrayal.

                “When all is said and done, I wonder what I could’ve accomplished if one man didn’t
                completely rip everything away from me,” Megan texted a friend in February 2016. Two days
                later, she hanged herself.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 4 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 22 of 36




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 5 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 23 of 36




                Bryant–Denny Stadium, home field of the Crimson Tide, photographed in February 2017.
                Cameron Carnes for BuzzFeed News



                Tuscaloosa, population 95,000, revolves around the University of Alabama, the country's
                fastest-growing flagship university. UA is famous for its football team, the Crimson Tide,
                widely considered not just the best college team in the country but of all time. Football helps
                UA attract elite students and millions of dollars in fundraising, but otherwise, Tuscaloosa is a
                “big small town” where everyone knows everyone. Most everyone has heard of the Bunns,
                whose 80-year-old family business, ST Bunn Construction, works on major statewide projects
                and claims to have paved every street in the city.

                Sonny and Terry, the Bunn brothers who currently run the company, were major donors to
                former governor Robert J. Bentley, who recently resigned rather than face impeachment after
                he was accused of using state money to cover up an affair with an aide. Terry Bunn, T.J. Bunn’s
                father, even served on Bentley’s transition team. He’s also listed on rosters for the secretive
                “President’s Cabinet” at UA, an “invitation-only” alumni group that advises the president of the
                university. ST Bunn Construction says it helped build Tuscaloosa’s Crimson Tide practice field,
                and the brothers belong to the booster foundation that paid for renowned UA football coach
                Nick Saban’s $3.1 million home. Flight records show the Bunn's private jet often touched down
                near Crimson Tide away games last fall.

                Megan Rondini grew up far from Crimson Tide country, in a leafy suburb of Austin, Texas. She
                was a serious, studious vegetarian who “preferred horses to people,” said her mother, Cindy
                Rondini. Her parents were surprised when she enrolled at the University of Alabama, and even
                more so when she joined a sorority.

                “Megan wanted to go out of her comfort zone,” Cindy said. “She viewed going to college as her
                fresh start.”




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 6 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 24 of 36




                The Innisfree Irish Pub.
                Cameron Carnes for BuzzFeed News



                Megan had an honors scholarship at UA, and she studied hard, scoring a spot in a special MBA
                program for high achievers in STEM fields and working after class at a lab studying Alzheimer’s
                disease. The summer before junior year, Megan stayed in Tuscaloosa to take extra classes. On
                July 1, 2015, she went to the Innisfree Irish Pub for trivia night with a group of sorority sisters.
                She saw Bunn at the bar, as she often did — ST Bunn Construction is across the street — but
                they didn’t talk. She later told investigators they had spoken only once, when he introduced
                himself as Sweet T to her and a friend the previous November. Afterward, they had wondered
                aloud about the well-dressed guy who offered them beers. A stranger, overhearing, leaned over
                and told them: “He’s one of the wealthiest men in Tuscaloosa.”

                Megan, who stood 5-foot-6 and around 130 pounds, had about five cups of beer on July 1, she
                would later tell investigators — not enough, in her experience, to get that drunk. But somehow,
                she said, she blacked out, only coming to around midnight in Bunn’s brand-new Mercedes as
                he and his friend drove to Bunn’s home about 20 minutes away.

                Bunn has sandy brown hair, a boyish face, and a preppy wardrobe: The night he picked Megan
                up, he was wearing khakis and brown alligator shoes. He’s sometimes referred to as an
                “employee” of ST Bunn Construction, but it’s unclear what he does there. A 2012 Tuscaloosa
                News profile published after former governor Bentley appointed Bunn to Alabama’s
                Conservation Advisory Board focuses on his many hunting accomplishments — he’s even killed
                the African "big five" — but there’s not much other information about him available, other than
                records relating to a 2013 DUI arrest. They show Bunn sued the director of the Alabama
                Department of Public Safety after his driving privileges were taken away, claiming he would
                “suffer irreparable harm” if his license was suspended because he would be “unable to drive to
                work and will lose his job” at his family’s company. Bunn got his license back.

                Megan was intimidated by Bunn, so much so that she didn’t try to stop him as he drove toward
                his house, she told investigators, even though “he was drunk and driving and it was concerning
                me.” They walked into his plantation-style mansion, past the mounted heads and tanned hides
                of dozens of animals, from zebras and hippos to antelopes and bears. Even a chandelier was
                made of antlers.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 7 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 25 of 36




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 8 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 26 of 36


                The Bunn family home.
                Cameron Carnes for BuzzFeed News



                Bunn put his drunk friend to bed and told Megan to go to his room, she told investigators. She
                said she complied, sitting on a couch near the door, as far as possible from his bed with
                monogrammed “B” pillows. Bunn walked in and told her he wanted to have sex. That’s when
                Megan said she had to leave, while “trying to be really nice to him” because “I know he’s an
                influential person in Tuscaloosa.”

                “I said, I really need to go, I have friends that are waiting,” she told police when they first
                interviewed her at the hospital. “He didn’t really take that.” Eventually, Megan said, she “felt
                like just letting him have sex with me was the only way he would let me go.”



                Megan “felt like just                     Bunn brought her over to his bed and pulled her shorts

                letting him have sex                      to the side while she looked away from him, she told

                with me was the only
                                                          investigators. The incident report would later state that

                way he would let me
                                                          she “verbally informed Bunn that she did not want to


                go.”
                                                          have sex with him and that she needed to rejoin her
                                                          friends at Innisfree,” but that he “ignored these
                                                          statements and continued to engage in intercourse with
                her.” Afterward, Bunn passed out, and she felt she could leave safely, she said. But no matter
                how hard she tried, she couldn’t open his door. She started texting friends around 1 a.m.,
                begging for help.

                “OMG,” she wrote to one, “I can’t get out of the room.”

                Megan told police that, in a panic, she climbed through Bunn’s second-story window, jumped
                onto a gate and then to the dark, unfamiliar street below. When she realized she didn’t have her
                keys, she started frantically searching for them, even climbing back into Bunn’s room and then
                out again. Next, she checked Bunn’s Mercedes, where she found his wallet and a pistol. She
                grabbed $3 in case she had to take a cab and the gun “for safety,” she told investigators. Megan
                didn’t know how to handle guns, she’d later explain, and she accidentally fired it before
                dropping the weapon to the ground. Finally, a friend picked her up. They arrived at
                Tuscaloosa’s DCH Regional Medical Center around 2:40 a.m.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 9 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 27 of 36




                Corey Brickley for BuzzFeed News



                Contrary to what viewers of Law and Order: SVU might think, sex crimes units are still
                relatively new in police departments. Tuscaloosa’s doesn’t have one. Its multi-agency homicide
                department investigates sexual offenses, and it’s ultimately up to a grand jury to decide
                whether felony cases should move forward. Sexual assault cases rarely make it there, according
                to data provided by the homicide department on the dispositions of all sexual offenses — not
                just felonies — reported to it from 2011 to 2016. As of February, only 10 cases out of 98 sexual
                assault reports in 2016 were heard by a grand jury, and 12 out of 124 from 2015. (Those
                numbers don’t include a few dozen cases that are still pending.)

                The county district attorney’s office couldn’t say how many sexual assault cases in Tuscaloosa
                led to formal charges, because it did not begin using a computerized tracking program until
                late last year.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 10 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 28 of 36


                “I’m ashamed to say we don’t know,” said Chief Deputy Jonathan Cross, “which is sort of a
                black eye in our office.”

                According to Tuscaloosa Homicide Department Capt. Gary Hood, as many as 40 to 50% of all
                reported sexual assaults in Tuscaloosa are labeled “special inquiry,” local law enforcement’s
                term for cases in which “the victim does not know what or if anything happened” or the
                investigators don’t think the complaint meets the criteria to be a criminal charge under state
                law. Hood said those cases are investigated just as seriously as sexual assaults, but the
                examples he gave were ambiguous. For instance, he said, “A female wakes up at a friend’s
                house after a night of drinks. She doesn’t know if she was sexually assaulted but she files a
                report just to make sure.”

                Special inquiries aren’t just for sexual assault claims, Hood said, providing further examples:
                “A person wakes up from a night of drinks to find a cut on his arm. Should this be listed as an
                assault or did he cut his arm stumbling into his residence?” Another, he said, might be if
                someone noticed a piece of jewelry missing from their home with no sign of forced entry.
                “Should this be theft or did a family member wear the jewelry without seeking permission
                first?”

                Last November, Hood told the Tuscaloosa News that 27 UA students had reported sexual
                assaults in 2016, but only two arrests had been made. Widely accepted research has found that
                the rate of false rape claims is no higher than that of any other crime. But although Hood hoped
                “true victims of crimes” would come forward to the department, he said there were “a lot of
                reasons” a college student might lie about rape.

                “A lot of them are not doing well in school and hope that by doing this they can get some help
                from the university with their grades,” he said.

                Megan’s 3.8 GPA didn’t stop police from marking her first report a “special inquiry.” She didn’t
                know that they already doubted her when she went to the station for a follow-up interview the
                same morning she was discharged from the hospital, even though she hadn’t slept. She put on
                an oversized T-shirt, scraped her hair into a ponytail, and brought two pages of handwritten
                notes she’d taken so she wouldn’t forget any details.

                It took about 21 minutes for Megan to tell investigator Adam Jones her side of the story, up to
                finding the pocket pistol in Bunn’s car while looking for her keys. As soon as Megan mentioned
                the gun, Jones abruptly left the room, video of her interview shows. After that, he changed his
                course of questioning. For the next few hours, he came in and out of the room with questions
                for Megan that were about her behavior the previous night instead of her rape allegations.

                For example, Jones told Megan that Bunn said he and his friend had stopped for a drink at
                Megan’s apartment before going to his place: Did she remember that? Not at all, Megan said —
                it came as a shock — but she gave him her phone to track her movements. They confirmed that
                Bunn, his friend, and Megan had indeed visited her apartment before going to his place. Megan
                insisted she didn’t remember any of it.

                Studies show that trauma victims often have fragmented memories of assaults. When
                confronted with such gaps, police should consider the possibility of drug-facilitated sexual
                assault, the International Association of Chiefs of Police guidelines explain. But investigators
                never tested Megan’s blood or urine, according to the state department that processes
                toxicology reports, which found no records associated with Megan’s case. (Hood said that was
                because Megan “admitted to drinking alcohol on her own free will” — even though she told
                investigators she didn’t think she had enough to black out.) It’s unclear if the hospital even
                collected the blood and urine samples necessary for forensic testing when it performed a basic




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 11 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 29 of 36


                rape kit on Megan. A DCH spokesperson declined to comment on Megan’s case. But he did say
                that the hospital doesn’t employ SANEs — sexual assault nurse examiners who are specially
                trained to collect critical forensic evidence.

                Two hours into her interview, Megan told the student advocate from the university’s women’s
                center who had accompanied her to the station that she could leave. Anxious and tired, Megan
                paced the room alone. At one point, she texted a friend about how Jones seemed upset about
                the gun.

                “He left as soon as I said that and hasn’t come back and then told me that little kids could shoot
                themselves,” she wrote. “I'm about to vomit I hate this.”

                “Just be completely open and honest and you’ll be okay,” her friend wrote back. “You didn’t do
                anything wrong.”

                Around 2 p.m., about 12 hours after Megan had first reported the incident, Jones told her they
                were “close” on her case but had some other issues to discuss.

                “Before I ask you any questions, you got any reasoning behind why you did what you did?” he
                asked Megan.

                “What do you mean?” Megan said.

                “I just need you to tell me, once we get into the questioning, what your reasoning was about
                why you did these things,” he said.

                Megan stared at Jones as he read her Miranda rights before asking her why she took Bunn’s
                gun. He didn’t tell Megan that, although she had entered the room an alleged victim, she was
                now a suspect as well.




                BuzzFeed News
                Video from Megan Rondini's interview on July 2, 2015.



                “I was never going to hurt anybody with it,” Megan said, crying. “I got it just to protect myself
                but I don’t eat meat, I could never kill anything, even if it came to that point I wouldn’t have
                been able to use it on a person.”

                Eventually, Jones returned to Megan’s rape allegations. “Based on your statements to me, you
                said that you never resisted him,” he said.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 12 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 30 of 36


                “I did resist him,” Megan said, listing the ways she did, from repeatedly telling Bunn she
                wanted to leave to turning away when he kissed her. “I wanted to go home,” she said. “He
                didn’t take me home.”

                “Look at it from my side,” Jones replied calmly. “You never kicked him or hit him or tried to
                resist him.”


                A few minutes later, Megan said she didn’t know if she
                                                                             “Look at it from my
                wanted to press charges after all.
                                                                             side. You never kicked
                “I want to be done,” she said. “I just want to move on.”     him or hit him or tried
                Jones offered to give her a “refusal to prosecute” form
                                                                             to resist him.”
                to sign.

                More than 40% of people who reported sexual assault in Tuscaloosa from 2011 to 2016
                officially dropped their charges by signing such forms, according to a BuzzFeed News analysis
                of the homicide department’s data. There are many reasons why someone might not want to
                pursue a case, Hood said: “I know for instance in many cases people are mad at someone
                initially, then change their mind.” But the IACP tells police not to pressure victims to make any
                decisions about prosecution during the initial stages of an investigation. Doing so is “poor
                practice” and “potentially damaging to an agency,” its guidelines state.

                Megan then told Jones she didn’t want to drop the case. She wanted there to be a public record
                of her allegations, she said.

                “I’m just worried that if someone else is in this situation again, and it’s him again…” Megan
                said, trailing off.




                The Tuscaloosa County Sheriff's Office.
                Cameron Carnes for BuzzFeed News




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 13 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 31 of 36


                Bunn, dressed in khakis and a button-down, brought his lawyer when he came in for his
                interview with law enforcement the following Monday. Both men had just returned from a
                weekend fishing trip.

                “I’ll get y’all out of here,” investigator Josh Hastings assured them as they convened in the
                small room. After some high-spirited small talk about fishing — the snappers were biting —
                Hastings began his questioning. No, Bunn hadn’t seen Megan at Innisfree that night before
                picking her up as she walked home alone. Yes, he had been drinking, but not too much. Megan
                had invited him and his friend into her place, made them drinks, and then chose to go to his
                place, where, Bunn said, “we both decided to have consensual sex.” He fell asleep afterward.
                The next thing he knew, police were ringing his doorbell. Later, he said, he realized someone
                had shot his pistol — he wasn’t sure whether it had hit anything — and gone through his wallet.

                “This is something...I’m gonna ask the question...it’s gotta be asked,” Hastings said, fumbling a
                bit. When police arrived at Bunn’s house early Thursday morning, how come Bunn said no one
                had been at his house the night before?

                “At that time, to be honest with you, I didn’t recall,” Bunn said.

                “Scared?” Hastings asked.

                “Of course, yeah, sure,” Bunn said. “Still scared.”

                “You ended up collecting your thoughts, and coming around, and that’s when you remembered
                you had her over there?” Hastings said.

                “Right,” Bunn said.

                A few moments later, Bunn was once again able to recall that Megan was “a very willing
                participant.”

                When Hastings left the room for a moment, Bunn told his lawyer in a whisper that he’d drop
                the charges against Megan if she dropped hers.

                “I won’t pursue her if she doesn’t pursue me, but I will play hardball if she does,” he said.




                BuzzFeed News
                Video from T.J. Bunn's interview on July 6, 2015.



                Before he left, Bunn asked about the status of Megan’s rape claim.

                “We’re still kinda waiting to hear back from her,” Hastings said. “Obviously, we’ve got a couple
                issues we’re dealing with,” he said, mentioning the car “broken into,” the money “stolen” —




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 14 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 32 of 36


                Bunn claimed he was missing more than the $3 Megan said she grabbed for the cab — and
                “now even the possibility of a round that struck an occupied residence.”

                “We are dealing on that end of things with her, just kind of waiting to see how far she’s going to
                push this,” he said.

                “I appreciate y'all's professionalism,” Bunn said.

                “No one wants someone showing up on their doorstep early in the morning,” Hastings said.
                “The way I look at, man, if it was me on the other side of it, I would want you to do the same for
                me.”




                ST Bunn Construction Company offices.
                Cameron Carnes for BuzzFeed News



                In late July, Mike Rondini said, the district attorney called to let him know Megan’s case
                didn’t meet the legal definition of sexual assault and wouldn’t be brought to a grand jury. Two
                weeks later, Megan got a letter confirming her case was closed. She wasn’t ready to give up. In
                August, she hired a lawyer to file a civil suit. Megan told a therapist that fall that she was suing
                Bunn “due to the fear that she is not the first person he has assaulted or the last."

                But Megan was also terrified. She stopped going out after she saw Bunn crossing the street. She
                dropped a Habitat for Humanity–related honors class because ST Bunn Construction was a
                sponsor.

                “His influence and wealth is the reason I can’t press charges,” she texted a friend. “He’s the
                charming nice one and I’m the bitch face victim.”

                In the fall, a therapist diagnosed Megan with post-traumatic stress disorder, noting that she
                had no previous reported history of mental health issues.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 15 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 33 of 36


                “She continues to focus on ‘losing everything’ having no power as a women that was assaulted,”
                the therapist wrote in her notes. Beyond the alleged assault, the therapist wrote, Megan was
                “even more frustrated and upset” because she thought investigators “just ignored the case” due
                to Bunn “being from a very prominent Tuscaloosa family.” Megan wanted to return to UA
                “because she has worked so hard,” the therapist wrote, “but since being back she cannot stop
                crying, scared at night, having to get up and leave classrooms due to her feeling overwhelmed
                with anxiety and fear.”


                Megan assumed the University of Alabama would
                                                                               “His influence and
                support her and help her figure out how to move on,
                                                                               wealth is the reason I
                                                                               can’t press charges.
                even if she couldn’t take Bunn to court. Instead, the

                                                                               He’s the charming nice
                institution she loved made her feel even more alone.


                                                                               one and I’m the bitch
                (UA declined to discuss the situation, citing the
                “interest of protecting the deceased student’s privacy.”)
                                                                               face victim.”
                The university’s Women and Gender Resource Center
                was first notified of Megan’s case the July night she reported she was sexually assaulted. A staff
                therapist named Kathy Echols wrote up an incident report, which listed the alleged perpetrator
                as “TJ Bunn.” When Megan returned to campus nearly two months later, Echols was the
                therapist who met her for a counseling session. That’s when Echols told Megan she knew the
                Bunn family and therefore had to recuse herself from the case, medical records show. (Echols’
                own notes, obtained by BuzzFeed News, say she “recognized the family name.”)

                “I’m so fucking done I can’t even find a therapist in this town because everyone is ‘really great
                family friends’” with Bunn, Megan texted one friend afterward.

                She had no idea that investigators were also updating the university about the concerns law
                enforcement had with her allegations. First, they alerted the Title IX coordinator that there
                were “issues” with Megan’s case because she’d “admitted she took Bunn’s money” — the $3 —
                “and a gun out of his car.”

                “She also admitted to shooting the gun and we think it hit his house,” Lt. Kip Hart wrote in an
                email to UA three days after investigators interviewed Bunn.

                Before law enforcement sent Megan the letter formally closing her case, Hart once again
                emailed the Title IX coordinator to update her, saying the case would “probably be closed as
                unfounded.”

                But although Megan and her family were told her criminal case wouldn’t move forward, the
                district attorney’s office eventually decided to present it to a grand jury after all. There was a
                catch. In a package deal, the grand jury would also rule on felony charges against Megan for
                breaking into Bunn’s car and stealing his gun. Internal documents from September 2015 imply
                authorities didn’t intend to fight too hard on Megan’s behalf: Investigators noted they found
                “no sexual assault occurred.”

                The Rondinis learned the criminal case was back on the table only after they hired an attorney
                for a potential civil suit. Once they heard Megan might face felony charges, they decided it was
                best for Megan to drop the civil case, withdraw early from school, and go home to Texas.
                Megan left so quickly that she didn’t even say goodbye to some of her closest friends. Her
                depression and anxiety grew worse as her isolation deepened.

                “I have no idea who else he knows and has influence over in the system,” Megan wrote to one
                friend. “The only reason I wanted to press charges in the first place is because I don’t want this
                to happen to anyone else.”




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 16 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 34 of 36




                DCH Regional Medical Center.
                Cameron Carnes for BuzzFeed News



                There are reforms that make it easier to report sexual assault. For example, many states
                have changed their legal definition of rape so that victims don’t have to prove they “earnestly”
                fought their rapists, as they do in Alabama. These laws are better designed for sexual assault
                cases; a recent study found that many rape victims experience “involuntary paralysis” that
                prevents them from resisting.

                Tuscaloosa’s hospital is overdue for the SANE forensic nursing program that’s recommended
                by the Department of Justice and leading national medical organizations. An external review of
                the Tuscaloosa Homicide Unit’s policies and practices around investigating sexual assault
                might be in order, as well as an inquiry into how and when prosecutors decide to move rape
                cases forward. The University of Alabama could strengthen its counseling services; earlier this
                year, the Rondinis filed a federal complaint against the university for not following up with
                Megan after Echols recused herself. (The university told BuzzFeed News it would never “refuse
                treatment or resources to an individual” on the grounds described in the complaint.)




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 17 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 35 of 36


                There’s no way of knowing how any of these changes might have affected Megan, who never got
                her day in court. (The Rondinis have hired the Birmingham-based Maxwell law firm for
                potential legal action against UA, the Tuscaloosa County Sheriff's Office, and Bunn himself.)
                What is clear is that the more she tried to get help, the more afraid and alienated she became.
                It’s hard not to wonder if, by the end, she wished she had never reported at all.

                In emails to BuzzFeed News, Capt. Hood outlined the holes he saw in Megan’s story, many of
                which had to do with what he said was her “lack of earnest resistance.” Even though she said
                she blacked out for part of the night, she “admitted to being coherent.” Even though she
                claimed she repeatedly told Bunn she wanted to leave, she never said “No.” Even though she
                went to the hospital and interviewed with police within hours, she didn’t yell for help or call
                911, and she never “made any statement or took any action” that convinced investigators she
                “was not a willing participant in the sexual act.”



                Megan filled out an                            The authorities weren’t just required to follow Alabama

                intake form for SMU’s                          rape law, Hood said — they were “legally obligated” to

                mental health center.
                                                               investigate the felonies Megan admitted to committing

                She wrote: “Raped,
                                                               during her interview. Her mental state at the time


                bullied by police,
                                                               didn’t matter. Nor, apparently, did the fact that she
                                                               soon after went to the hospital and told her story to
                changed university.”                           police.

                “Although she did not ‘realize’ she committed a crime does not negate the fact that she ‘did’
                commit the crimes,” Hood said.

                Of course, Megan was never actually found guilty of any crimes: The case against her never
                made it to a grand jury. But the case against Bunn did — a few weeks after Megan died. The
                grand jury decided not to prosecute him.

                Megan would have graduated this summer. Instead, she transferred to Southern Methodist
                University in Texas, and she didn’t get better. She missed her best friends, her sorority, and the
                life she’d left behind. Still, when people asked, she said she was going to therapy and trying to
                move on. Megan “never wanted any of her friends to worry about her, so nobody really realized
                how unhappy she was until it was too late,” one of her sorority sisters told BuzzFeed News.

                On February 21, 2016, Megan asked one friend via text whether she ever felt “like you just don’t
                want to deal with shit anymore.” “Like every day dude,” the friend wrote back. “What’s up with
                you? How do you like your new school?”

                “I hate it,” Megan wrote back. “I miss how everything used to be.”

                The same week, Megan filled out an intake form for SMU’s mental health center, in which she
                wrote that she thought she would be “better off dead” more than half the time. One question
                asked if there had been major losses, changes, or crises in her life. Megan wrote: “Raped,
                bullied by police, changed university.”

                She never turned it in. Instead, on February 26, Megan killed herself.

                She didn’t leave a note — but next to her bed were the intake forms. ●



                  Katie Baker is an investigative reporter for BuzzFeed News and is based in London.
                  Contact Katie J.M. Baker at katie.baker@buzzfeed.com.

                  Got a confidential tip? Submit it here.




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
A College Student Accused A Powerful Man Of Rape. Then She Became A Suspect Page 18 of 18
           Case 7:19-cv-00403-RDP Document 1-1 Filed 03/07/19 Page 36 of 36




                    Your email address                          Sign up




https://www.buzzfeed.com/katiejmbaker/how-accusing-a-powerful-man-of-rape-drove-a-c… 3/20/2018
